department of the treasury internal_revenue_service washington d c date number release date cc dom fs p si uilc internal_revenue_service national_office field_service_advice memorandum for associate district_counsel cc ser gcd bir attn from subject assistant chief_counsel field service cc dom fs estate and gift_tax valuation and qtip deduction this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend decedent company charitable foundation date date a b c d e f g h dollar_figurex dollar_figurey issue sec_1 whether decedent’s transfers of stock to two inter_vivos trusts and one testamentary_trust should be viewed as one transaction for gift and estate_tax_valuation purposes whether the qtip_trust satisfies the requirements under sec_2056 conclusion sec_1 the application of the substance_over_form_doctrine in the present case is highly factual and depends upon whether there was substance to the transactions and whether the stock was fragmented primarily to reduce or avoid federal transfer_taxes the qtip_trust appears to satisfy the requirements under sec_2056 facts decedent hereinafter d was married but had no children d held a of the shares in company which comprised a majority of the outstanding shares of stock in company an employee_stock_ownership_plan esop held b of the stock and officers of company held c of the stock d’s estate plan had three stated goals to provide for the financial security of his wife hereinafter w if she survived him to fund charitable foundation and to transfer enough of the stock that he owns in company to the esop in order to ultimately give the esop a minimum of d of the voting control of the company the will also provides that d’s primary concern is to provide for w’s welfare and comfort if she survives him after w’s death d intended that the stock be transferred to the charitable foundation or the esop on date d executed his will which included provisions for a testamentary_trust hereinafter qtip_trust also on date d established two inter_vivos trusts inter_vivos_trust provided income to w with the remainder to the esop of company inter_vivos_trust provided income to w with the remainder to charitable foundation d appointed w and a third party as trustees of the inter_vivos trusts the stock transferred to the inter_vivos trusts was valued with a minority discount and d claimed a marital_deduction under sec_2523 d’s estate plan fragmented his majority holding in company resulting in each trust receiving a minority interest in company d transferred c of his company stock to inter_vivos_trust and e of his stock to inter_vivos_trust the aggregate amount of stock transferred to inter_vivos_trust sec_1 and comprised a minority interest on date d died in his will d directed that the trustees fund the qtip_trust with his residuary_estate less the company stock subject_to the discount sale described below the residue of d’s estate included a minority interest in company stock in the amount of f the qtip_trust provided income to w for life with remainder to charitable foundation the property transferred to the qtip_trust was valued with a minority discount and d’s estate claimed a marital_deduction under sec_2056 in his will d directed that the executrix offer to sell stock to the esop at a discount price before the funding of the qtip_trust specifically the will directed that stock with a fair_market_value of dollar_figurex be offered to the esop at a g discount the esop accepted this offer and purchased stock worth dollar_figurex for dollar_figurey in his will d also granted an option to the trustees of the esop to purchase enough additional shares of common voting_stock at fair_market_value to give it control of the company after d’s death subject_to w’s right not to sell during her lifetime the will provides that as long as w is living and competent the executrix and trustees are not under any circumstances to sell an amount of the stock which would cause the total amount of stock which w had any outright ownership or a beneficial_interest under the trusts to fall below h of the total common voting_stock of the outstanding voting_stock without her written consent or direction in addition to the initial discount offering to the esop the esop purchased additional stock from the trust at a price that reflected a minority discount upon examination of d’s federal estate and gift_tax returns the commissioner determined a higher fair_market_value for the company stock for estate and gift_tax purposes examination contends that the form of the inter_vivos and testamentary transactions should not be recognized for federal tax purposes because the form does not comport with the substance of the transactions examination contends that when the form of the transactions are disregarded the stock transferred by d during life and at death should be valued as one block with a control premium examination determined that the testamentary_trust does not constitute qualified_terminable_interest_property because the company stock was sold to the esop at a price that does not reflect a control premium and the will provided for a discount sale to the esop law and analysis issue examination contends that the form of the inter_vivos and testamentary transactions should not be recognized for federal tax purposes because the form does not comport with the substance of the transactions when the form of the transactions are disregarded examination contends that the value of the stock transferred by d during life and at death should reflect a control premium it is a well established legal principle that the form of a transaction will be recognized for federal tax purposes only if it comports with the substance of the transaction see 364_us_361 293_us_465 in appropriate situations the courts have demonstrated a willingness to disregard transfers undertaken to avoid or reduce transfer_taxes compare estate of murphy tcmemo_1990_472 court applied substance_over_form_doctrine and disregarded multiple transfers where the sole purpose of the transfers was to fragment a controlling_interest in a corporation with estate of frank v commissioner t c memo court declined to apply substance_over_form_doctrine to disregard the form of transfers courts have also rejected attempts to avoid taxation of the control value of stock holdings through fragmentation of a controlling_interest see estate of cidulka v commissioner t c memo donor’s gifts of minority stock interests to shareholders followed by a redemption of donor’s interest in the corporation treated as a single transfer of a controlling_interest estate of 42_fsupp2d_700 w d tex transfer of one-half of donor’s stock to donor’s spouse followed by a transfer of stock by spouse and donor to children treated as one gift by donor of the entire block the application of the substance_over_form_doctrine in the present case is highly factual and depends upon whether there was substance to the transactions and whether the stock was fragmented primarily to reduce or avoid federal transfer_taxes if the facts as developed do not support the application of the substance_over_form_doctrine the stock that was transferred to the inter_vivos trusts should be valued pursuant to sec_2512 and the stock that was bequeathed should be valued pursuant to sec_2031 issue sec_2056 of the code provides that for purposes of the tax imposed by sec_2001 the value of the taxable_estate shall except as limited by sec_2056 be determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property which passes or has passed_from_the_decedent_to_his_surviving_spouse but only to the extent that such interest is included in determining the value of the gross_estate under sec_2056 a marital_deduction is not allowed for certain terminable interests in property sec_2056 provides in part that where on the lapse of time on the occurrence of an event or contingency or on the failure of an event or contingency to occur an interest passing to the surviving_spouse will terminate or fail no deduction shall be allowed under this section with respect to such interest- a if an interest in such property passes or has passed for less than an adequate_and_full_consideration in money_or_money's_worth from the decedent to any person other than such surviving_spouse or the estate of such spouse and b if by reason of such passing such person or his heirs or assigns may possess or enjoy any part of such property after such termination or failure of the interest so passing to the surviving_spouse under certain circumstances a marital_deduction may nevertheless be allowable with respect to a terminable_interest passing to a surviving_spouse see sec_2056 and sec_2056 sec_2056 provides that in the case of qualified_terminable_interest_property such property shall be treated as passing to the surviving_spouse for purposes of a and for purposes of sec_2056 no part of the property shall be treated as passing to any person other than the surviving_spouse sec_2056 defines qualified_terminable_interest_property as property which passes from the decedent in which the surviving_spouse has a qualifying_income_interest_for_life and to which an election under sec_2056 applies sec_2056 provides in part that a surviving_spouse has a qualifying_income_interest_for_life if - i the surviving_spouse is entitled to all the income from the property payable annually or at more frequent intervals or has a usufruct interest for life in the property and ii no person has a power to appoint any part of the property to any person other than the surviving_spouse the qtip marital_deduction provisions are intended to provide a special tax_benefit that permits property to pass to the surviving_spouse without the decedent's_estate paying tax on its value tax is deferred on the transfer until the surviving_spouse either dies or makes a lifetime disposition of the property sec_2044 and sec_2519 under either circumstance a transfer estate or gift_tax is paid see 375_us_118 976_f2d_1486 5th cir and 109_tc_290 the determination of whether an interest is terminable is made as of the decedent’s death 376_us_503 see also 687_f2d_386 ct_cl 506_f2d_1144 10th cir and 29_tc_217 whether or not an interest is a terminable_interest is to be determined by reference to the property interest which actually passed_from_the_decedent sec_20_2056_b_-1 in his will d directed that the executrix offer to sell stock to the esop at a discount price before funding the qtip_trust specifically the will directed that stock with a fair_market_value of dollar_figurex be offered to the esop at a g discount the esop accepted this offer and purchased stock worth dollar_figurex for dollar_figurey in his will d also granted an option to the trustees of the esop to purchase enough additional shares of common voting_stock at fair_market_value to give it control of the company after d’s death subject_to w’s right not to sell during her lifetime the will provides that as long as w is living and competent the executrix and trustees are not under any circumstances to sell an amount of the stock which would cause the total amount of stock which w had any outright ownership or a beneficial_interest under the trusts to fall below h of the total common voting_stock of the outstanding voting_stock without her written consent or direction in addition to the initial discount offering to the esop the esop purchased additional stock from the trust at a price that reflected a minority discount examination determined that the testamentary_trust does not consititute qualified_terminable_interest_property because the company stock was sold to the esop at a price that does not reflect a control premium and the will provided for a discount sale to the esop the property in the qtip_trust transferred to w is a terminable_interest because w’s interest terminates on her death at which time the trust corpus passes to other beneficiaries sec_20_2056_b_-1 in order for this interest to qualify for the marital_deduction the property must pass from the decedent the surviving_spouse must be entitled to all the income from the property payable annually or at more frequent intervals no person may have a power to appoint any part of the property to any person other than the surviving_spouse and an election must be made with respect to the property on the federal estate_tax_return sec_2056 upon review of the will and trust it appears that the property that passed to w satisfies the requirements of sec_2056 the first requirement is satisfied because under d’s will w is entitled to all of the income from the qtip_trust payable in as frequent installments as may be practicable and in any event once every three months the second requirement is also satisfied because the terms of the will and trust documents do not provide any person with a power to appoint any part of the property to any person other than the surviving_spouse the discount sale to the esop does not disqualify the trust property for the marital_deduction because the will directs that some of the stock be offered to the esop at a discount at the time of d’s death and the qtip_trust is funded after and subject_to the discount sale see 38_fedclaims_341 you have informed us that d’s estate claimed a marital_deduction for dollar_figurey but the executor included dollar_figurex in d’s gross_estate the fact that stock worth dollar_figurex was sold for dollar_figurey to the esop affects the amount of the marital_deduction and not the eligibility of the qtip_trust for the deduction d’s will also provides an option to the trustees of the esop to purchase at fair_market_value additional shares of stock after d’s death subject_to w’s right not to sell during her lifetime the fact that d directed in his will that the stock be sold at fair_market_value does not constitute a power to appoint any part of the property to a third party provided the sale proceeds are reinvested in the qtip_trust by the trustees the transfer_tax will be deferred until the surviving_spouse either dies or makes a lifetime disposition of the property sec_2044 and sec_2519 case development hazards and other considerations please call if you have any further questions assistant chief_counsel field service melissa c liquerman senior technician reviewer field service division passthroughs and special industries branch
